Case 6:20-cv-00534-JDK-KNM Document 17 Filed 04/06/21 Page 1 of 2 PageID #: 47




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                               TYLER DIVISION

ADRIAN DALE HAMILTON,                        §
                                             §
      Plaintiff,                             §
                                             §
v.                                           §    Case No. 6:20-cv-534-JDK-KNM
                                             §
UNIVERSITY OF TEXAS MEDICAL                  §
BRANCH, et al.,                              §
                                             §
      Defendants.                            §

        ORDER ADOPTING THE REPORT AND RECOMMENDATION
            OF THE UNITED STATES MAGISTRATE JUDGE
        Plaintiff Adrian Dale Hamilton, proceeding pro se, filed this civil rights lawsuit

 pursuant to 42 U.S.C. § 1983. The case was referred to United States Magistrate

 Judge K. Nicole Mitchell for findings of fact, conclusions of law, and recommendations

 for disposition.

        On January 26, 2021, Judge Mitchell issued a Report recommending that

 Plaintiff’s civil rights action be dismissed, without prejudice, for failure to exhaust

 administrative remedies.     Docket No. 15.     Judge Mitchell noted that Plaintiff’s

 lawsuit complains of an incident on September 17, 2020, and the he signed his lawsuit

 on September 23, 2020, six days later. The Magistrate Judge determined Plaintiff

 could not have exhausted administrative remedies because he did not have sufficient

 time to do so. Conklin v. Randolph, 553 F.App’x 457 (5th Cir. 2014). Plaintiff received

 a copy of this Report on February 2, 2021 but has not filed objections.

        This Court reviews the findings and conclusions of the Magistrate Judge de

 novo only if a party objects within fourteen days of service of the Report and


                                            1
Case 6:20-cv-00534-JDK-KNM Document 17 Filed 04/06/21 Page 2 of 2 PageID #: 48




 Recommendation. 28 U.S.C. § 636(b)(1). In conducting a de novo review, the Court

 examines the entire record and makes an independent assessment under the law.

 Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc),

 superseded on other grounds by statute, 28 U.S.C. § 636(b)(1) (extending the time to

 file objections from ten to fourteen days).

       Here, Plaintiff did not object in the prescribed period. The Court therefore

 reviews the Magistrate Judge’s findings for clear error or abuse of discretion and

 reviews his legal conclusions to determine whether they are contrary to law. See

 United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989), cert. denied, 492 U.S.

 918 (1989) (holding that, if no objections to a Magistrate Judge’s Report are filed, the

 standard of review is “clearly erroneous, abuse of discretion and contrary to law”).

       Having reviewed the Magistrate Judge’s Report and the record in this case,

 the Court finds no clear error or abuse of discretion and no conclusions contrary to

 law. Accordingly, the Court hereby ADOPTS the Report and Recommendation of

 the United States Magistrate Judge (Docket No. 15) as the findings of this Court.

 It is therefore ORDERED that this case is DISMISSED, without prejudice, for

 failure to exhaust administrative remedies.

         So ORDERED and SIGNED this 6th day of April, 2021.



                                                   ___________________________________
                                                   JEREMY D. KERNODLE
                                                   UNITED STATES DISTRICT JUDGE




                                               2
